Citation Nr: 0433062	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to an increased evaluation for the service-
connected status post left knee replacement, currently 
evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from May 1975 to September 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  



REMAND

The veteran seeks an increased rating for his service-
connected status post left knee replacement, currently 
evaluated as 30 percent disabling.  He essentially contends 
that his service-connected status post left knee replacement 
is more severe than contemplated by the 30 percent rating 
currently assigned under 38 C.F.R. § 4.71a, DC 5055 (2004).  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

The Board notes a January 2003 VA medical examination, in 
which the veteran was diagnosed with status post total knee 
replacement of the left knee, with instability and slight 
limitation of flexion and fatigability.  The examiner noted 
in the veteran's history that he suffered from flare-ups of 
episodes of instability occurring four times a week, definite 
weakness, and obvious fatigability and lack of endurance.  
However, the examiner indicated in the physical exam that 
there was slight weakness present on repetitive action of 
flexion and extension of the knee.  

Having reviewed the complete record, and considering 
conflicting statements made in the January 2003 exam 
regarding weakness in the left knee, the Board finds that an 
additional VA medical examination is warranted before the 
veteran's claim can be adjudicated and remands the case for 
further development.  

Additionally, the Board notes that the veteran received a 
videoconference hearing in July 2004.  In September 2004, the 
veteran submitted new evidence for consideration, in the form 
of a prescription note.  

However, the veteran failed to waive his right to have his 
claim remanded to the agency of original jurisdiction (AOJ) 
for review of the prescription note submitted after the RO's 
February 2003 final rating decision and last Supplemental 
Statement of the Case (SSOC) dated in March 2004.  

Therefore, in light of the newly submitted evidence of 
September 2004, the Board finds that the claim must be 
remanded to the RO for appropriate consideration.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his status post left knee 
replacement.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to show the current severity of his 
service-connected status post left knee 
replacement.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should be asked to provide complete 
observations of the ranges of motion of 
the left knee, and where possible, should 
provide medical findings in terms 
consistent with the current criteria.  In 
particular, the examiner should opine as 
to whether the service-connected right 
knee replacement is productive of severe 
painful motion or weakness.  All findings 
should be reported in detail accompanied 
by a complete rationale.  

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




